Citation Nr: 1809694	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for service connected left ear hearing loss. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was transferred to the RO in Los Angeles, California.  

The Board notes that, in pertinent part, the June 2013 rating decision granted service connection for both right and left ear hearing loss.  However, in a May 2014 rating decision, the RO proposed to sever the Veteran's right ear hearing loss as it determined such had been granted by mistake.  The Veteran in a June 2014 statement agreed with the RO's proposed severance, and noted that he only disagreed with the noncompensable rating assigned to his left ear hearing loss.  In an August 2015 rating decision, the RO severed service connection for the Veteran's right ear hearing loss.  Therefore, as the Veteran has not expressed a disagreement with the severance of service connection, but rather indicated that he agreed with such, the Board finds that the Veteran's initial claim for a compensable rating for his right ear is no longer on appeal.  

Furthermore, the Board notes that on the Veteran's May 2014 substantive appeal, he requested a Board hearing.  However, in June 2014, the Veteran withdrew his request for a hearing.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claim for an increased rating for his left ear hearing loss, the Court has held that, where the record does not adequately reveal the current state of claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Hearing Loss and Tinnitus disability benefits questionnaire (DBQ) in March 2014.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his condition is far worse than is represented by his current rating.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left ear hearing loss.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




